            Case 3:19-cv-00445-CL     Document 21       Filed 04/06/21    Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION


ANNIE R.,

                 Plaintiff,                                          No. 3:19-cv-00445-CL

       v.                                                            ORDER

COMMISSIONER SOCIAL
SECURITY ADMINISTRATION,

             Defendant.
_______________________________________
AIKEN, District Judge.

       Magistrate Judge Mark D. Clarke has filed a Findings and Recommendation (“F&R”)

recommending that this case be reversed and remanded for payment of benefits. ECF No. 19.

Under the Federal Magistrates Act, the Court may “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). If a party

files objections to a magistrate judge’s findings and recommendations, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474



Page 1 – ORDER
           Case 3:19-cv-00445-CL        Document 21        Filed 04/06/21     Page 2 of 2




U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”). Although

no review is required in the absence of objections, the Magistrates Act “does not preclude further

review by the district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154.

The Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the face of the

record.”

       In this case, no objections have been filed and the time for filing objections has passed.

The Court finds no error and ADOPTS the Findings and Recommendation, ECF No. 19. This case

is REVERSED and REMANDED for calculation and payment of benefits. Final judgment shall

be entered accordingly.

           It is so ORDERED and DATED this 6th
                                           ___ day of April 2021.



                                               /s/Ann Aiken
                                               ANN AIKEN
                                               United States District Judge




Page 2 – ORDER
